        Case 1:14-cr-00107-RCL Document 1312 Filed 08/07/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                            :       Cr. No. 14-107 (RCL)
                                                    :
       v.                                           :
                                                    :
NICHOLAS SLATTEN,                                   :
                                                    :
                                                    :
Defendant.                                          :


                   UNITED STATES’ SENTENCING MEMORANDUM

       “How do you feel when you are going to see your love[d] ones face to face in
       the morgue and find them decapitated and totally charred, and one can hardly
       identify their features.”

              (2015 Victim Impact Statement of Dr. Haithem Al Rubia’y, father to
              Ahmed Al Rubia’y and husband to Dr. Mahassin Al-Khazali)

                                        *      *        *

       As the jury reasonably found and this Court recently declared, on September 16, 2007, the

defendant, spurred by an intense hatred for all Iraqis and a “twisted hunt for revenge,” murdered

Ahmed Al Rubia’y with a sniper rifle. Mem. Opn. at 24-26 (ECF No. 1304 (July 30, 2019)).

Ahmed was 19 years old and a medical student at the time. While occupying their family Kia

sedan, stopped just south of the Nisur Square traffic circle in Baghdad, Iraq, Ahmed and his

mother, Dr. Mahassin Al-Khazali, posed no threat whatsoever (actual or perceived) to the

defendant or his Blackwater teammates. And yet, the defendant shot and killed Ahmed anyway,

causing Ahmed’s car to inch forward, and “setting into motion the day’s horrific events.” Id. at

26 (citing United States v. Slatten, 865 F.3d 767, 795 (D.C. Cir. 2017)). Namely, the defendant’s

first murderous shots prompted several of his teammates to indiscriminately “hail[] bullets and

grenades until [Ahmed’s] Kia exploded” (id. at 12), as part of a twenty-minute “barrage of ‘death
          Case 1:14-cr-00107-RCL Document 1312 Filed 08/07/19 Page 2 of 2




and destruction’” that resulted in the deaths of thirteen more civilians and serious injuring of

another seventeen. Id. at 3. 1

         The crime of First Degree Murder carries a sentence of death or imprisonment for life, 18

U.S.C. § 1111. The government did not seek a sentence of death. Accordingly, the Court must

sentence the defendant to life imprisonment. 2 We ask the Court to do so.



                                                       Respectfully submitted,

                                                       JESSIE K. LIU
                                                       United States Attorney
                                                       D.C. Bar No. 472845


                                              By:             /s/
                                                       T. PATRICK MARTIN
                                                       D.C. Bar Number 471965
                                                       FERNANDO CAMPOAMOR-SANCHEZ
                                                       D.C. Bar Number 451210
                                                       KAREN P. W. SEIFERT
                                                       N.Y. Bar Number 4742342
                                                       Assistant United States Attorneys
                                                       ALEXANDRA HUGHES
                                                       Special Assistant United States Attorney
                                                       VA Bar Number 91593
                                                       National Security Section
                                                       United States Attorney’s Office
                                                       555 4th Street NW, 11th Floor
                                                       Washington, D.C. 20530
                                                       202-252-7732
                                                       Thomas.Martin5@usdoj.gov




1
           The government incorporates by reference the fulsome factual narrative relied upon by this Court to find that
the trial record evidence sufficiently supports the jury’s guilty verdict. Id. at 3-29.
2
          The offense of First Degree Murder also demands mandatory restitution under 18 U.S.C. § 3663A. The
government, however, has not identified a financial loss amount associated with the murder other than what it has
already paid to the victim’s family (i.e., $3,500 associated with the destroyed white Kia sedan) and does not seek
restitution.
                                                           2
